Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 08/29/2022, the Applicant argued against the rejections in the Final rejection dated 07/06/2022.  In the Interview Summary dated 09/12/2022, the attorney argued wherein the combination of references Gupta and Chakraborty fail to disclose and/or teach “zinc acetate dihydrate zinc oxide quantum dots in a mixture,” as instantly recited by Independent claims 1, 14 and 17.  After further consideration and discussion, the examiner agreed the Applicant’s arguments/remarks are persuasive.  As a result, the examiner is reopening prosecution and will send a Non-Final in response to the Applicant’s arguments dated 09/12/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S Pub 2017/0022804) (“Gupta”) in view of Suresh et al (U.S Pub 2019/0299184) (“Suresh”).
Regarding Claim 1, Gupta discloses a method comprising:
zinc acetate dehydrate (Page 2, paragraphs [0015] and [0016]; Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]); and
mixing lithium hydroxide with a first solution to form a first mixture (Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]).
	Gupta, however, fails to expressly disclose dissolving the composition above in ethanol to form a first solution and stirring the first mixture to form zinc oxide quantum dots 

Suresh teaches the methods above by dissolving the composition above in ethanol to form a first solution (paragraph [0017]; [0027]) and stirring the first mixture to form zinc oxide quantum dots (paragraphs [0002] and [0017]; [0026]; [0051]) for the purpose of forming a suspension and utilizing the nanoparticles as quantum dots in order to help transport these particles downhole for further subterranean operations (Abstract; [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gupta to include dissolving the composition in ethanol and forming quantum dots, as taught by Suresh, because doing so would help form a suspension and utilizing the nanoparticles as quantum dots in order to transport the particles downhole for further subterranean operations.

	Regarding Claim 2, Gupta in view of Suresh teach the method of claim 1, comprising: separating the zinc oxide quantum dots from a remaining portion of the first mixture (Abstract; paragraphs [0002] and [0017]; [0026]; [0051]); and dispersing the zinc oxide quantum dots in ethanol to form a first colloidal dispersion (Gupta: Abstract; Page 1, paragraphs [0005]-[0006]; paragraphs [0014]; [0034]).

	Regarding Claim 3, Gupta discloses the method of claim 2, comprising:
mixing cetyltrimethylammonium bromide with water to form a micelle solution; mixing the first colloidal dispersion with the micelle solution to form a second mixture; mixing the second mixture with a solution comprising sodium hydroxide to form a third mixture; mixing the third mixture with ethyl acetate to form a fourth mixture; mixing the fourth mixture with tetraethylorthosilicate, dimethyldiethoxysilane, or a combination of both to form a fifth mixture (Paragraph [0088]; [0091]-[0101]; Page 10, paragraphs [0110]-[0116]); and
stirring the fifth mixture to form silica nanoparticles embedded with zinc oxide quantum dots (Page 10, paragraphs [0110]-[0116]).

	Regarding Claim 4, Suresh teaches the method of claim 3, comprising: separating the silica nanoparticles from a remaining portion of the fifth mixture; and dispersing the silica nanoparticles in a continuous phase comprising ethanol or water to form a second colloidal dispersion (Abstract; paragraphs [0006]-[0007]; Page 1, paragraph [0017]; Page 4, paragraph [0022]).

	Regarding claim 5, Suresh teaches the method of claim 4, wherein the first mixture is diluted with ethanol before the first mixture is stirred (Abstract; paragraph [0017]; [0027]).

	Regarding Claim 6, Suresh teaches the method of claim 5, wherein the first mixture is stirred for about 2 hours (Abstract; Page 4, paragraph [0022]; Page 5, Example 4, paragraph [0032]).

	Regarding Claim 7, Suresh teaches the method of claim 6, wherein the first mixture comprising the zinc oxide quantum dots, after stirring, has a potential of hydrogen (pH) in a range of from about 8 to about 9 (Abstract; Page 2, paragraph [0018]; Page 4, [0024]).

	Regarding Claim 8, Gupta discloses the method of claim 7, wherein separating the formed zinc oxide quantum dots from the remaining portion of the first mixture comprises centrifuging the first mixture (Page 2, paragraphs [0015] and [0016]; Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]).

	Regarding Claim 9, Gupta discloses the method of claim 8, wherein mixing cetyltrimethylammonium bromide with water comprises dissolving the cetyltrimethylammonium bromide in water while stirring (Page 8, paragraphs [0090]-[0101]).

	Regarding Claim 10, Suresh teaches the method of claim 9, wherein mixing the first colloidal dispersion with the micelle solution comprises mixing the first colloidal dispersion with the micelle solution while stirring, and the second mixture is stirred for about 10 minutes (Abstract; Page 4, paragraph [0022]; Page 5, Example 4, paragraph [0032]).

	Regarding Claim 11, Gupta discloses the method of claim 10, wherein the solution comprising sodium hydroxide has a sodium hydroxide concentration of about 13 millimoles per liter (paragraph [0088]).

	Regarding Claim 12, Gupta discloses the method of claim 11, wherein mixing the fourth mixture with tetraethylorthosilicate, dimethyldiethoxysilane, or a combination of both comprises mixing the fourth mixture with tetraethylorthosilicate and dimethyldiethoxysilane while stirring, and the fifth mixture is stirred for about 12 hours (Page 8, paragraphs [0090]-[0101]).

	Regarding Claim 13, Gupta discloses the method of claim 12, wherein a molar ratio of tetraethylorthosilicate to dimethyldiethoxysilane that is mixed with the fourth mixture is about 1:2 (Page 8, paragraphs [0090]-[0101]).

	Regarding Claim 14, Gupta discloses a method, comprising:
obtaining a tracer fluid (Abstract) comprising:
introducing the tracer fluid to a subterranean formation (paragraphs [0015] and [0018]-[0019]); and
tracking the tracer fluid within the subterranean formation (paragraphs [0018]-[0019]).
Gupta, however, fails to expressly disclose the fluid comprising a silica nanoparticle having a diameter of less than 100 nanometers, and a plurality of methyl groups disposed on a surface of the silica nanoparticle, and a quantum dot comprising zinc oxide, the quantum dot embedded in the silica nanoparticle.

Suresh teaches the methods above by including a silica nanoparticle having a diameter of less than 100 nanometers (Abstract; paragraph [0002]), and a plurality of methyl groups disposed on a surface of the silica nanoparticle (paragraphs [0017]-[0018]; Table 2), and a quantum dot comprising zinc oxide, the quantum dot embedded in the silica nanoparticle (paragraphs [0002] and [0017]; [0026]; [0051]) for the purpose of forming a suspension and utilizing the nanoparticles as quantum dots in order to help transport these particles downhole for further subterranean operations (Abstract; [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gupta to include silica nanoparticles having a specific diameter range as well as methyl groups and quantum dots embedded in the silica nanoparticles, as taught by Suresh, because doing so would help form a suspension and utilize the nanoparticles as quantum dots in order to help transport these particles downhole for further subterranean operations.

Regarding Claim 15, Gupta discloses the method of claim 14, wherein tracking the tracer fluid comprises measuring a luminescence of the quantum dot embedded in the silica nanoparticle while the tracer fluid is within the subterranean formation (Abstract; Page 2, paragraphs [0015]-[0016]; Page 10, paragraphs [0110]-[0115]),

Regarding Claim 16, Suresh teaches the method of claim 14, wherein the silica nanoparticle is formed by the method of claim 3 (Abstract; paragraphs [0006] and [0017]).

Regarding Claim 17, Gupta discloses a composition, comprising:
a continuous phase comprising ethanol or water (Page 8, paragraphs [0088] and [0090]; Page 9, paragraphs [0091]-[0102]).
Gupta, however, fails to expressly disclose the fluid comprising a silica nanoparticle having a diameter of less than 100 nanometers, and a plurality of methyl groups disposed on a surface of the silica nanoparticle, and quantum dots comprising zinc oxide, the quantum dot embedded in the silica nanoparticle.

Suresh teaches the methods above by including a silica nanoparticle having a diameter of less than 100 nanometers (Abstract; paragraph [0002]), and a plurality of methyl groups disposed on a surface of the silica nanoparticle (paragraphs [0017]-[0018]; Table 2), and a quantum dot comprising zinc oxide, the quantum dot embedded in the silica nanoparticle (paragraphs [0002] and [0017]; [0026]; [0051]) for the purpose of forming a suspension and utilizing the nanoparticles as quantum dots in order to help transport these particles downhole for further subterranean operations (Abstract; [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gupta to include silica nanoparticles having a specific diameter range as well as methyl groups and quantum dots embedded in the silica nanoparticles, as taught by Suresh, because doing so would help form a suspension and utilize the nanoparticles as quantum dots in order to help transport these particles downhole for further subterranean operations.

Regarding Claim 18, Suresh teaches the composition of claim 17, comprising a plurality of silica nanoparticles, wherein: a plurality of methyl groups are disposed on a surface of each of the silica nanoparticles (paragraphs [0017]-[0018]; Table 2); a quantum dot comprising zinc oxide is embedded in each of the silica nanoparticles (paragraphs [0002] and [0017]; [0026]; [0051]); and each of the silica nanoparticles have diameters in a range of from about 40 nanometers to about 60 nanometers (Abstract; paragraph [0002]).

Response to Arguments
Applicant’s arguments, filed 08/29/2022, with respect to the rejection of the claims above have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suresh et al (U.S Pub 2019/0299184) (“Suresh”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Schultheiss et al (U.S Pub 2016/0177698) – discloses energetic cocrystals that are utilized in subterranean formations.  These crystals include an energetic compound as well as a secondary material, wherein the compound and material possess two different properties (Abstract; Page 1, paragraphs [0005]-[0011]).
	Mazyar et al (U.S Pub 2013/0200299) – discloses nano-composite fluids including a fluid medium, wherein the nano-particle composition comprises nanoparticles which are electrically insulating and thermally conductive.  The fluids include forming boron nitride nanoparticles (Abstract; Page 1, paragraphs [0012]-[0015]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674